Name: Commission Regulation (EEC) No 2249/92 of 31 July 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/54. 8 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2249/92 of 31 July 1992 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 ,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 14 (4) thereof, Whereas these exchange rates being those recorded on 30 July 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice f), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*) as last amended by Regula ­ tion (EEC) No 2205/90 (% and in particular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2197/92Q ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 2197/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band Article 2(  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7 . 1992, p. 1 . (3 OJ No L 166, 25. 6 . 1976, p. 1 . This Regulation shall enter into force on 4 August 1992. (4) OJ No L 73, 19 . 3 . 1992, p. 7 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (6) OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 218, 1 . 8 . 1992, p. 9 . (8) OJ No L 188, 8 . 7. 1992, p. 30. 0 OJ No L 281 , 1 . 11 . 1975, p . 65. H OJ No L 168, 25. 6 . 1974, p. 7. (") OJ No L 202, 26. 7 . 1978 , p. 8 . No L 219/6 Official Journal of the European Communities 4. 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 31 July 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) Import levies O CN code ACP Third countries (other than ACP) (*) 1102 20 10 269,96 276,00 1102 20 90 152,98 156,00 1100 30 00 171,07 174,09 1103 13 10 269,96 276,00 1103 13 90 152,98 156,00 1103 14 00 171,07 174,09 1103 21 00 258 26 264,30 1103 29 40 269,96 276,00 1103 29 50 171,07 174,09 1104 19 10 258,26 264,30 1104 19 50 269,96 276,00 1104 19 91 290,50 296,54 1104 23 10 239,97 242,99 1104 23 30 239,97 242,99 1104 23 90 152,98 156,00 1104 29 11 190,83 193,85 1104 29 31 229,57 232,59 1104 29 91 146,35 149,37 1104 30 10 107,61 113,65 1104 30 90 112,49 118,53 1106 20 90 237,84 (3) 262,02 1107 10 11 255,39 266,27 1107 10 19 190,83 201,71 1108 11 00 315,66 336,21 1108 12 00 241,47 262,02 1108 13 00 241,47 262,02 (6) 1108 14 00 120,73 262,02 1108 19 10 245,31 276,14 1108 19 90 120,73 (3) 262.02 4. 8 . 92 Official Journal of the European Communities No L 219/7 (ECU/tonne) Import levies (') CN code ACP Third countries (other than ACP) (8) 1109 00 00 573,92 755,26 1702 30 51 314,96 411,68 1702 30 59 241,47 307,96 1702 30 91 314,96 411,68 1702 30 99 241,47 307,96 1702 40 90 241,47 307,96 1702 90 50 241,47 307,96 1702 90 75 329,96 426,68 1702 90 79 229,47 295,96 2106 90 55 241,47 307,96 2302 10 10 58,23 64,23 2302 10 90 124,79 130,79 2302 20 10 58,23 64,23 2302 20 90 124,79 130,79 2302 30 10 58,23 ( ,0) 64,23 2302 30 90 124,79 (10) 130,79 2302 40 10 58,23 64,23 2302 40 90 124,79 130,79 2303 10 11 299,96 481,30 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 1 9 90 . (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes . (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (10) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .